Probation Form No. 35 Report and Order Terminating Probation /
(192) Supervised Release
Prior to Original Expiration Date

 

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
V. Docket No. 100CR00432-05 (DLC)
Daniel Chaparro
On February 22, 2002, the above named was placed on supervised release for a period of
eight (8) years. He has complied with the rules and regulations of supervised release and is no

longer in need of supervision. It is accordingly recommended that Daniel Chaparro be discharged
from supervised release.

 

 

      

 

 

 

 

 

 

 

Respectfully submitted,
LP BLECTROMICALLAY PILED by Kebut L. Usabeh
[5-6 0 nr eee Robert L. Walsh
[Dak 6 SI ALED a Tie on U.S. Probation Officer
ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervised
release and that the proceedings in the case be terminated.

Date this 8th day of April 2020

f Ade om

VIDENISE COTE
United States District Judge

 
